Case: 15-10257      Document: 00513193437         Page: 1    Date Filed: 09/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                                                               September 15, 2015
                                    No. 15-10257
                                  Summary Calendar                                Lyle W. Cayce
                                                                                       Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERTO BERRONES-VARGAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:14-CR-59-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Roberto Berrones-Vargas appeals the 71-month within-guidelines
sentence he received following his guilty plea to illegal reentry, in violation of
8 U.S.C. § 1326. For the first time on appeal, he contends that his sentence is
procedurally unreasonable because the district court failed to adequately
explain the reasons for the sentence imposed, specifically failing to address his
mitigation arguments.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10257     Document: 00513193437     Page: 2   Date Filed: 09/15/2015


                                  No. 15-10257

      Because Berrones-Vargas did not raise the objection below, review is for
plain error only. See United States v. Mondragon-Santiago, 564 F.3d 357, 361
(5th Cir. 2009).     To establish plain error, Berrones-Vargas must show a
forfeited error that is clear or obvious and that affects his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). Even if he makes such a
showing, this court has the discretion to correct the error but will do so only if
it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      Given that the sentence imposed was within the guidelines range, little
explanation of the sentence was required, and the district court’s statement, in
response to Berrones-Vargas’s plea for a more lenient sentence, that a sentence
at the high end of the guidelines range was necessary for just punishment and
deterrence, was sufficiently explanatory. See Rita v. United States, 551 U.S.
338, 356-57 (2007). Moreover, even if it is assumed that the district court’s
statement amounted to clear or obvious error, the error is not reversible given
that Berrones-Vargas has not shown that his substantial rights were affected.
See United States v. Whitelaw, 580 F.3d 256, 262-63 (5th Cir. 2009);
Mondragon-Santiago, 564 F.3d at 365.
      The judgment of the district court is AFFIRMED.




                                        2